Exhibit (a)(1)(D) This document is important and requires your immediate attention. If you are in any doubt as to how to deal with it, you should consult your investment dealer, stock broker, bank manager, lawyer, accountant or other professional advisor. NOTICE OF CHANGE AND NOTICE OF VARIATION by of its OFFER TO PURCHASE FOR CASH up to US$27.5 million of its Common Shares without par value at a Purchase Price of Not Less Than US$4.25 and Not More Than US$5.10 per Common Share Cardiome Pharma Corp. (“Cardiome” or the “Company”) hereby gives notice to the holder of its common shares that it has amended its offer to purchase (the “Original Offer to Purchase”) and the accompanying issuer bid circular (the “Original Circular”), each dated September 1, 2009, pursuant to which Cardiome invited the holders of its common shares to deposit, for purchase and cancellation by the Company, common shares of the Company in order to (i) extend the period during which the Offer is open for acceptance to 5:00 p.m. (Eastern time) on October 13, 2009, unless further extended or withdrawn by the Company, and (ii) update certain information disclosed in the OriginalOffer to Purchase and Original Circular to reflect certain changes in information and other recent developments. THIS OFFER HAS BEEN EXTENDED AND IS NOW OPEN FOR ACCEPTANCE UNTIL 5:00 P.M. (EASTERN TIME) ON OCTOBER 13, 2009 (THE “EXPIRATION DATE”), UNLESS FURTHER EXTENDED OR WITHDRAWN BY THE COMPANY. In this Notice of Change and Notice of Variation (the “Notice”), references to the “Offer to Purchase” shall refer to the Original Offer to Purchase, as amended by this Notice, and references to the “Circular” shall refer to the Original Circular, as amended by this Notice. The Offer to Purchase, the Circular and the related Letter of Transmittal together constitute the “Offer”. Unless the context requires otherwise or unless otherwise defined, defined terms used in this Notice have the same meaning as in the Original Offer to Purchase and the Original Circular. This Notice should be read in conjunction with the Original Offer to Purchase and Original Circular, and the related Letter of Transmittal and Notice of Guaranteed Delivery. Except as otherwise set forth in this Notice, the terms and conditions of the Offer previously set forth in the Original Offer to Purchase and Original Circular, and the related Letter of Transmittal, continue to be applicable in all respects. If you have validly deposited and not withdrawn your common shares, you do not need to take any further action to accept the Offer.If you have not tendered your common shares to the Offer and wish to do so, you must either: · deliver the certificate representing your common shares in proper form for transfer, together with a properly completed and duly executed Letter of Transmittal (or a manually executed photocopy) with signature guarantees, if required as described under Section 5 of the Original Offer to Purchase, “Procedure for Depositing Shares – Signature Guarantees”, and any other documents required by the Letter of Transmittal, to the Depository at one of the addresses listed in the Letter of Transmittal before the Offer expires; · if you cannot deliver the required documents to the Depository before the Offer expires, follow the guaranteed delivery procedures described under Section 5 of the Original Offer to Purchase, “Procedure for Depositing Shares – Guaranteed Delivery” before the Offer expires; or · if your common shares are held in the book-entry system, deposit your common shares in accordance with the procedures described under Section 5 of the Original Offer to Purchase, “Procedure for Depositing Shares – Book Entry Transfer Procedures” before the Offer expires. September 25, 2009 Questions and requests for assistance may be directed to the Dealer Managers, in each case at the telephone numbers and addresses set forth on the back cover of this Notice. See Section 5 of the Original Offer to Purchase, “Procedure for Depositing Shares” and the instructions to the related Letter of Transmittal for instructions on how to deposit your common shares.See Section 6 of the Original Offer to Purchase, “Withdrawal Rights” for instructions on how to withdraw your common shares. No broker, dealer or other person has been authorized to give any information or make any representation on behalf of the Company other than as contained in the Offer, and, if any such information or representation is given or made, it must not be relied upon as having been authorized by the Company. This document does not constitute an offer or a solicitation to any person in any jurisdiction in which such offer or solicitation is unlawful. The Offer is not being made to, and deposits will not be accepted from or on behalf of shareholders in any jurisdiction in which the making or acceptance thereof would not be in compliance with the laws of such jurisdiction. However, Cardiome may, in its sole discretion, take such action as it may deem necessary to extend the Offer to shareholders in any such jurisdiction. FORWARD-LOOKING STATEMENTS This Notice and the information in the Original Offer to Purchase and the Original Circular may contain statements that constitute “forward-looking information” or “forward-looking statements” within the meaning of Canadian securities laws. See the “Cautionary Statement for Forward-Looking Statements” in the Offer to Purchase. GENERAL MATTERS In this Notice, “Cardiome”, the “Company”, “we”, “us” or “our” refer collectively to Cardiome Pharma Corp. and its consolidated subsidiaries and “common shares” means our common shares without par value, in each case unless the context otherwise requires. 2 NOTICE OF CHANGE AND NOTICE OF VARIATION September 25, 2009 To the Shareholders of Cardiome Pharma Corp. By notice to the Depository, and as set forth in this Notice, we have (i) extended the period during which the Offer is open for acceptance to 5:00 p.m. (Eastern time) on October 13, 2009, unless further extended or withdrawn by us, and (ii) updated certain information disclosed in the Original Offer to Purchase and Original Circular to reflect certain changes in information and other recent developments. Unless the context requires otherwise or unless otherwise defined, capitalized terms used in this Notice have the same meaning as in the Original Offer to Purchase and the Original Circular. This Notice should be read in conjunction with the Original Offer to Purchase and Original Circular, and the related Letter of Transmittal.
